 1

 2

 3

 4

 5

 6

 7

 8                              DAUNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KENNETH A. GRIFFIN,                             No. 2:10-cv-2525 MCE AC P
12                     Plaintiff,
13          v.                                       ORDER
14   J. CLARK KELSO, et al.,
15                     Defendants.
16

17          Defendants have submitted a proposed substitution of attorney. ECF No. 116. However,

18   some of the signatures on the proposed substitution do not comply with Local Rule 131.

19          Accordingly, IT IS HEREBY ORDERED that defendants’ proposed substitution (ECF

20   No. 116) is denied without prejudice to the submission of a properly signed proposal.

21   DATED: January 9, 2019

22

23

24

25

26

27

28
